ITEMID: 001-92855
LANGUAGEISOCODE: ENG
RESPONDENT: AUT
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF STROBEL v. AUSTRIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;Elisabeth Steiner;Khanlar Hajiyev;Sverre Erik Jebens
TEXT: 5. The applicant is a university professor of ancient history and archeology who was appointed at Klagenfurt University in 1998. Under the terms of appointment he was entitled to reimbursement of the removal costs and to a household allowance. In April 2001 the sum of 5,699.21 euros (EUR) was paid to the applicant.
6. On 6 July 2001 the applicant claimed reimbursement of the remaining removal costs in the sum of EUR 4,684.40 and payment of the household allowance in the sum of EUR 5,443.70, plus 4.5% interest since August 1999.
7. The Dean of Klagenfurt University dismissed the applicant’s claim on 16 January 2002.
8. The applicant appealed on 29 January 2002 to the Ministry of Education, Science and Culture (“the Ministry”).
9. The Ministry did not decide within the statutory six-month time-limit laid down in section 73 § 1 of the General Administrative Proceedings Act. In August 2002 the applicant brought court proceedings relating to the claims at issue. A conditional settlement was reached but was revoked by the applicant in January 2003. The applicant’s action was dismissed in February 2003.
10. Meanwhile, on 18 November 2002, the applicant complained to the Administrative Court under Article 132 of the Federal Constitution about the administration’s failure to determine his claim. On 29 November 2002 the Administrative Court ordered the Ministry of Education to issue a decision within three months.
11. On 3 March 2003 the Ministry dismissed the applicant’s appeal.
12. The applicant lodged a complaint with the Administrative Court on 16 April 2003. The Ministry filed observations in reply on 24 June 2003.
13. On 24 February 2006 the Administrative Court quashed the Ministry’s decision as being unlawful.
14. By decision of 25 July 2006 the Ministry referred the case back to the Dean of Klagenfurt University for a new decision. Meanwhile on 8 May 2006 the applicant supplemented his claims, apparently requesting reimbursement of costs incurred for travelling between Klagenfurt and his former place of residence.
15. On 16 October 2006 the applicant was summoned to a hearing and two days later the sum of EUR 4,000 was paid to the applicant with a view to reaching a settlement.
16. The hearing took place on 20 November 2006. According to the minutes the hearing served the purpose of establishing the plausibility of the applicant’s claims as submitted on 6 July 2001 and supplemented on 8 May 2006 and to determine their amount with the participation of the applicant. It is then noted that, in the light of the explanations given, the costs and interest claimed seemed plausible. At the close of the hearing the parties concluded a friendly settlement with the following terms:
“(a) Klagenfurt University thus declares its willingness to transfer, in addition to the payment already made of EUR 4,000 and the regulated transport costs in the amount of EUR 5,699.21, the lump-sum of EUR 10,000 within 14 days to the account of Professor Strobel.
(b) Professor Strobel, for his part, withdraws all requests in connection with the proceedings at issue. As a result, the demands and claims asserted in the present proceedings are completely settled and complied with.”
VIOLATED_ARTICLES: 6
